Citation Nr: 0117505	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision and subsequent RO 
decisions that denied entitlement to nonservice-connected 
disability pension on the basis that the veteran's income was 
excessive.  The veteran submitted a notice of disagreement in 
June 2000, and the RO issued a statement of the case in 
October 2000.  The veteran submitted a substantive appeal in 
November 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law provides that if an application is incomplete the 
Secretary will advise the claimant of the information needed 
to complete the application, and that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application. Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(a)(1)- (3)).

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273.

In this case, the Board notes that the veteran and his wife 
are estranged, and that the veteran provides his wife a 
monthly contribution for support.  Where a veteran and spouse 
are estranged, but the veteran makes reasonable contributions 
to the spouse's support, all of the spouse's income is to be 
included with the veteran's annual income and the spouse is 
considered a dependent.  38 C.F.R. § 3.23(d)(1), (4) (2000); 
see also VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
paras. 16.26 & 16.27.  As such, the Board notes that the 
veteran's application for improved pension is incomplete for 
it neither includes the amount of his estranged wife's annual 
income, nor does it include her annual unreimbursed medical 
expenses.  

The provisions of 38 C.F.R. § 3.272 provide that a portion of 
unreimbursed medical expenses may be deducted from countable 
income.  The pertinent regulation provides that there will be 
excluded from the amount of an individual's annual income any 
unreimbursed amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.

As a condition of granting entitlement to pension benefits VA 
may require an applicant to submit such evidence of income, 
including eligibility verification reports, as is necessary 
to determine annual income.  38 C.F.R. § 3.277 (2000).  Where 
VA requests an EVR, but the applicant fails to furnish the 
EVR within 60 days the claim will be disallowed.  38 C.F.R. 
§ 3.277(d).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should supply the veteran with 
new income eligibility verification forms 
(VA Form 21-0516-1) in order to obtain 
accurate information as to his and his 
estranged wife's current net worth and 
income for calendar years 1999 and 2000.  
The veteran should also be asked to 
provide current information of any 
exclusions from income for those calendar 
years, such as unreimbursed medical 
expenses paid by him or his estranged 
wife, and such information should be 
reported on a Medical Expense Report (VA 
Form 21-8416).  A copy of the completed 
forms from the veteran should be made 
part of the claims folder.

2.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran's income exceeds statutory limits 
for nonservice-connected pension benefits 
for the annualization periods at issue.  
In this regard, the RO should clearly 
explain how it arrives at the income and 
unreimbursed medical expense figures used 
to calculate the veteran's countable 
income for each 12-month annualization 
period at issue.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




